DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to amendment filed 5/20/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0155637hereinafter Yu) in view of Shanbhogue et al. (US 2019/0042463 hereinafter Shanbhogue) and Khosravi et al. (US 2019/0147192 hereinafter Khosravi).
Regarding claim 1, Yu discloses a method performed by a memory controller (figure 1, 15 and [0055]), comprising receiving a memory access request including a virtual memory address and a device identifier (ID) ([0062], a resource controller receives a resource access request of a virtual machine for a resource, where the resource access request carries a resource virtual address and an identifier of the virtual machine); retrieving, from a page table memory, a physical memory address associated with the virtual memory address ([0064]-[0065], resource controller translates the resource virtual address using the identifier of the virtual machine and based on a preset resource information mapping relationship); and responding to the memory access request by selectively accessing location indicated by the physical memory address based one or more access control rules associated with the device ID ([0068]-[0069], resource controller sends the updated resource access request to a to-be-accessed resource corresponding to the resource physical address in order to access the to-be-accessed resource). Lamberts differs from the claimed invention in not specifically disclosing a security attribute associated with the physical memory address, and responding to the memory access request by selectively accessing the physical memory address based at least in part on the security attribute. However, Shanbhogue teaches a method for secure memory access comprising a security attribute associated with the physical memory address, and responding to the memory access request by selectively accessing the physical memory address based at least in part on the security attribute ([0079]-[0081] and [0087]-[0094], provide a shared bit set to 0 for private page and to 1 for shared page and the mapping can be made valid only when the page is physically assigned to TD) in order to achieve confidential and protected VM execution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in having a security attribute associated with the physical memory address, and responding to the memory access request by selectively accessing the physical memory address based at least in part on the security attribute, as per teaching of Shanbhogue, in order to achieve confidential and protected VM execution. The combination of Yu and Shanbhogue does not explicitly disclosing the steps of retrieving, from a page table in a memory, a physical memory address associated with the virtual memory address and the physical memory address indicating a location in the memory. However, Khosravi teaches the steps of retrieving, from a page table (figure 1, 184) in a memory (figure 1, 114), a physical memory address associated with the virtual memory address and the physical memory address indicating a location in the memory ([0047], processor may use mappings of virtual memory page to physical memory page in page tables such as GPT 184 of the guest application to access physical memory pages of memory), in order to simultaneously share processor resources in a safe and efficient manner ([0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Shanbhogue in having the steps of retrieving, from a page table in a memory, a physical memory address associated with the virtual memory address and the physical memory address indicating a location in the memory, as per teaching of Khosravi, in order to simultaneously share processor resources in a safe and efficient manner.
Regarding claim 2, Shanbhogue teaches that the security attribute indicates whether a device associated with the device ID is permitted to access the location indicated by the physical memory address ([0319]-[0323], instructions related to trusted domain including a requestor ID for identifying one or more devices) in order to achieve confidential and protected VM execution.
Regarding claim 3, Yu discloses that the selective access to the location indicated by the physical memory address is further based on a type of access associated with the memory access request, the type of access including at least one of a read access, a write access, or a protected memory access ([0069], resource access request is a memory access request, the to-be-accessed resource is a memory, and a read operation or a write operation is performed on the memory).
Regarding claim 4, Yu discloses that the responding comprises: accessing the location indicated by the physical memory address with the access control rules for the device ID ([0074], allocating the identifier to the virtual machine by the resource manager and generating the resource information mapping relationship by resource manager based in the identifier of the virtual machine and attribute information of the resource).
Regarding claims 5-6, Khosravi teaches that the page table is stored within a protected partition of the memory, wherein selective access to the protected partition of the memory is based on a protected access indicator included with the memory access request ([0046]-[0048], when TD 124A, 124N attempts to access a virtual memory address that corresponds to a physical memory address of a page loaded into memory 114, memory controller 170 may return the requested data through the use of an extended page table (EPT) 182 and a guest page table) in order to simultaneously share processor resources in a safe and efficient manner.
Regarding claim 7, Yu discloses that memory is separate from the memory controller ([0101], memory controller finds, by querying Table 3 and based on the identifier 2 of the virtual machine, that an associated memory virtual address space base address is base=0x80000000, that an associated virtual address space base address length is len=0x200000000, and that an associated physical address space base address is rebase=0x00000000 such that the Table is separate from the memory controller).
	Regarding claim 8, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 9, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claims 12-13, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 7.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 4
Regarding claims 19-20, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133